Cite as 2015 Ark. App. 169

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-14-444


                                                 Opinion Delivered   March 11, 2015
JULIAN AUSTIN CALFY
                              APPELLANT          APPEAL FROM THE YELL COUNTY
                                                 CIRCUIT COURT
V.                                               [NO. 75NCR-12-25]

STATE OF ARKANSAS                                HONORABLE DAVID H.
                                APPELLEE         MCCORMICK, JUDGE

                                                 AFFIRMED



                            M. MICHAEL KINARD, Judge

       Julian Austin Calfy brings this appeal from his conditional guilty plea to terroristic

threatening and criminal possession of explosive material. Appellant argues that the trial

court erred in denying his motions to suppress. We find no error and affirm.

       Appellant was sixteen years old when the alleged offenses occurred. On October 4,

2012, a hearing was held on several motions, including his motion to transfer his case to

juvenile court and his motion to suppress evidence. Dardanelle Police Chief Monte Sims

and Officer Lonnie Moore testified that they had received information that appellant had

made threats about attacking his high school. Appellant was summoned from class and was

found to have a weapon. He was transported to the police station for questioning. The

officers testified about the interview of appellant and the subsequent search of his backpack

and residence.

       After hearing arguments, the trial court found that under his conditions of juvenile
                                 Cite as 2015 Ark. App. 169

probation, appellant had agreed to searches of himself and his residence and that his

possession of a knife was a violation of probation. The court denied appellant’s motion to

suppress. Appellant’s motion to transfer his case to juvenile court was also denied. Appellant

lodged an interlocutory appeal of the denial of transfer, and this court affirmed. See J.A.C.

v. State, 2013 Ark. App. 513. Appellant subsequently filed additional motions to suppress.

He renewed his previous arguments and made new arguments in support of his motions at

two hearings. The motions were denied, and appellant entered his conditional guilty plea.

       In reviewing the denial of a motion to suppress evidence, our appellate courts conduct

a de novo review based upon the totality of the circumstances, reviewing findings of

historical facts for clear error and determining whether those facts give rise to reasonable

suspicion or probable cause, giving due weight to inferences drawn by the circuit court.

Franklin v. State, 2010 Ark. App. 792, 378 S.W.3d 296. We defer to the superior position

of the circuit court to pass upon the credibility of witnesses and reverse only if the circuit

court’s ruling is clearly against the preponderance of the evidence. Id.

       Appellant argues that his statement to police should have been suppressed for a

multitude of reasons. First, he claims that his statement was the fruit of an illegal arrest

because with no specific people or places mentioned in his alleged threats, the police lacked

probable cause to arrest him for terroristic threatening. He also claims that he was denied his

right to counsel during the interrogation; that he was unable to intelligently waive his

Miranda rights as a juvenile; that he should not have been questioned without his attorney

or mother present; that he did not fully understand the circumstances of the questioning; and


                                              2
                                 Cite as 2015 Ark. App. 169

that his statement was obtained through coercion, physical intimidation, and unauthorized

promises of leniency by the police. None of these arguments are preserved for our review.

When an appellant has raised multiple arguments in his motion to suppress, we will refuse

to reach the merits of those arguments that were not specifically ruled upon by the trial court

in denying the motion. See Eastin v. State, 370 Ark. 10, 257 S.W.3d 58 (2007). Even when

an issue was raised in a written motion to suppress, if it is not developed, either factually or

legally, during the hearing on the motion and the appellant fails to obtain a clear ruling on

the issue, the issue is not preserved. Id. Although some of appellant’s arguments were raised

below, he failed to obtain rulings on these specific issues. Thus, we are precluded from

addressing these issues on appeal.

       Appellant next argues that evidence seized from his home should have been

suppressed because it was obtained pursuant to an illegal search. Appellant lists several rules

that he claims the search of his home violated, but he has failed to develop any argument

addressing the application of these rules to the facts. He does argue that the household items

seized from his home as evidence did not amount to explosives. This is essentially an

argument that the evidence was insufficient proof of criminal possession of explosive

materials, which is not a proper basis for appeal following a conditional guilty plea. See Ark.

R. Crim. P. 24.3(b). We find no error in the trial court’s denial of appellant’s motions to

suppress.

       Appellant’s final argument is that the trial court abused its discretion in denying his

motion to transfer the case to juvenile court. As stated previously, this ruling has already


                                               3
                               Cite as 2015 Ark. App. 169

been appealed and affirmed by this court, and it is not properly before us now.

      Affirmed.

      GLADWIN, C.J., and BROWN, J., agree.

      Jouett Law Firm, by: Jason Andrew Jouett, for appellant.

      Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                             4